Order entered November 26, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-12-01202-CR

                          JOHN WASHINGTON PAULEY, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F10-40833-K

                                          ORDER
        We GRANT the State’s November 14, 2013 motion for leave to file supplemental brief.

The State’s supplemental brief tendered contemporaneously with its motion is ORDERED filed

as of the date of this order.




                                                  /David Evans/
                                                  DAVID EVANS
                                                  PRESIDING JUSTICE